                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES - GENERAL
     Case No.      5:19-cv-00176-RGK-SHK                                           Date   April 9, 2019
     Title         FARELAS et al v. HIJAZI et al




     Present: The Honorable R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE
              Sharon L. Williams                            Not Reported                             N/A
                 Deputy Clerk                         Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                       Attorneys Present for Defendants:
                          Not Present                                             Not Present
     Proceedings:             (IN CHAMBERS) Order Re: Plaintiff’s Motion to Remand (DE 18)

I.           INTRODUCTION

         On April 5, 2018, Silvia Farelas, David Farelas, and the Estate of Adine Farelas (“Plaintiffs”)
filed a first amended complaint (“FAC”) for seven state law claims arising out of a fatal plane crash at
the Riverside Municipal Airport (the “Airport”). The FAC names twelve defendants, including air traffic
control operator Serco Inc. (“Serco”). Plaintiffs’ claims against Serco are for negligence, negligent
infliction of emotional distress, wrongful death, and a survivor’s action.

       Serco removed this action to federal court pursuant to 28 U.S.C. § 1442(a), commonly known as
the Federal Officer Removal Statute. Presently before the Court is Plaintiffs’ Motion to Remand (DE
18). For the following reasons, the Court denies the Motion.

II.          FACTUAL BACKGROUND

         Pursuant to a contract with the Federal Aviation Administration (“FAA”), Serco is responsible
for air traffic control operations at the Airport. At all relevant times, Serco employed air traffic
controller Darrell Bloomer (“Bloomer”).

        On February 27, 2017, Silvia Farelas, Adine Elaine Farelas, Nouri Hijazi, Danuta Hijazi, and
Stacey Pierce boarded a small airplane at the Airport. Nouri Hijazi (the “Pilot”) was the pilot of the
aircraft bound for San Jose. Bloomer communicated with the Pilot as the aircraft approached the active
runway. Plaintiffs allege that Bloomer had to repeat his taxi instructions several times because the Pilot
was confused and disoriented. Nonetheless, Bloomer then cleared the aircraft for takeoff.

        The aircraft ascended for some time, but then suddenly descended toward the ground. It crashed
into a residential home, killing the Pilot and three of the four passengers on board.




CV-90 (06/04)                                 CIVIL MINUTES - GENERAL                                  Page 1 of 4
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
   Case No.     5:19-cv-00176-RGK-SHK                                         Date   April 9, 2019
   Title        FARELAS et al v. HIJAZI et al

III.       JUDICIAL STANDARD

        Under 28 U.S.C. § 1442(a) (the “Federal Officer Removal Statute”), an action may be
unilaterally removed by “any officer (or any person acting under that officer) of the United States or any
agency thereof . . . for or relating to any act under color of such office.” See Durham v. Lockheed Martin
Corp., 445 F.3d 1247, 1253 (9th Cir. 2006). The Federal Officer Removal Statute thereby allows for
removal regardless of nonfederal defendants or claims. Dillon v. State of Miss. Military Dept., 23 F.3d
915, 919 (5th Cir. 1994).

       Federal courts do not interpret § 1442 removal as strictly as § 1441. Durham, 445 F.3d at 1252.
To the contrary, the Ninth Circuit has held that § 1442 must be interpreted broadly “in favor of
removal.” Id. The rationale behind this liberal construction is that “[i]f the federal government can’t
guarantee its agents access to a federal forum if they are sued or prosecuted, it may have difficulty
finding anyone willing to act on its behalf.” Id. at 1253.

       Once a plaintiff factually attacks the jurisdictional allegations, however, the defendant must
provide competent proof of those facts establishing the district court’s jurisdiction. See Leite v. Crane
Co., 749 F.3d 1117, 1116 (9th Cir. 2014). The defendant must demonstrate “by a preponderance of the
evidence” that removal jurisdiction is proper. Id.; see also Gaus v. Miles, Inc., 980 F.2d 564, 567 (9th
Cir. 1992).

IV.        DISCUSSION

        For removal to be proper under the Federal Officer Removal Statute, Serco must demonstrate
that (1) it is a person within the meaning of the statute; (2) there is a causal nexus between its actions
and plaintiff’s claims, taken pursuant to a federal officer’s directions; and (3) it can assert a colorable
federal defense. Durham, 445 F.3d at 1251; see also 28 U.S.C. § 1442(a). As to the first factor, Serco is
likely a person under the Federal Officer Removal Statute, and Plaintiffs concede as much. See Yocum v.
CBS Corp., No. 17-01061 SJO (AJWx), 2017 WL 8231363, at *4 (C.D. Cal. May 1, 2017).

        As to the second and third factors, however, Plaintiffs contend that Serco fails to establish both
the causal nexus and colorable defense requirements. Additionally, Plaintiffs argue that Serco does not
satisfy the procedural requirements for removal. As discussed below, the Court finds that Serco satisfies
its burden for removal.

           A.   Causal Nexus to Conduct Taken Pursuant to a Federal Officer’s Directions

        Under 28 U.S.C. § 1442(a), there must be a causal nexus between Serco’s conduct while acting
under the FAA’s direction and Plaintiffs’ claims. See 28 U.S.C. § 1442(a)(1); see also Durham, 445
F.3d at 1251. The causal nexus determination is a relatively undemanding one. See Goncalves By and
Through Goncalves v. Rady Children’s Hosp. San Diego, 865 F.3d 1237, 1244–45 (9th Cir. 2017).

CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                  Page 2 of 4
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
   Case No.       5:19-cv-00176-RGK-SHK                                         Date    April 9, 2019
   Title          FARELAS et al v. HIJAZI et al

Because the acts at issue occurred while Serco was performing its official duties, the causal connection
is satisfied. See id.; see also Maryland v. Soper, 270 U.S. 9, 33 (1926) (“It is enough that [a defendant’s]
acts or his presence at the place in performance of his official duty constitute the basis, though mistaken
or false, of the state prosecution.”).

         The next inquiry is whether Serco was acting under the direction of the FAA. The Supreme
Court has held that the phrase “acting under” refers to “an effort to assist, or to help carry out, the duties
or tasks of the federal superior.” Watson v. Philip Morris Cos., Inc., 551 U.S. 142, 152 (2007) (emphasis
in original). This statutory phrase describes “a relationship typically involv[ing] subjection, guidance, or
control.” Id. at 151. Mere compliance with federal regulations, “even if the regulation is highly detailed
and even if the private firm’s activities are highly supervised and monitored,” does not fall within the
scope of the statute. Id. at 153.

        Here, Serco acted under the direction of the FAA to the point of “subjection, guidance or
control.” Id. at 151. Rather than providing general responsibilities or even detailed regulations, the
FAA’s Air Traffic Control Manual sets forth comprehensive protocols and instructions for air traffic
controllers to follow. (McCann Decl. ¶ 14, ECF No. 2.) Air traffic controllers must adhere to these
precise instructions, including using specific procedures and terminology. In fact, there is a section in
the Manual entitled, “PILOT ACKNOWLEDGMENT /READ BACK,” which sets forth the operational
instructions for the exact event that describes Plaintiffs’ claims. (McCann Decl. Ex. F., at 4.)

        Accordingly, Bloomer was acting under the direction of the FAA because of the “detailed
specifications” in the Manual. See Winters v. Diamond Shamrock Chemical Co., 149 F.3d 387, 399–400
(5th Cir. 1998). Whether Bloomer acted outside the scope of or inconsistently with the FAA’s mandate
is a question “for the federal—not state—courts to answer.” Leite v. Crane Co., 749 F.3d 1117, 1124
(9th Cir. 2014) (quoting Isaacson v. Dow Chemical Co., 517 F.3d 129, 138 (2d Cir. 2008)).

           The Court finds that the second element of the Federal Officer Removal Statute is satisfied.

           B.     Colorable Federal Defenses

       Plaintiffs argue that Serco’s asserted defenses—namely, federal preemption and derivative
sovereign immunity—are not colorable. As discussed below, Serco has presented a colorable
preemption defense. Therefore, the Court need not address the defense of derivative sovereign
immunity.

        Implied preemption exists where “the scope of the statute indicates that Congress intended
federal law to occupy the legislative field, or [] there is an actual conflict between state and federal law.”
Altria Group, Inc. v. Good, 555 U.S. 70, 76–77 (2008). Serco argues both conflict and field preemption
based on federal standards concerning aviation safety. (Notice of Removal ¶¶ 34–35, ECF No. 1.)


CV-90 (06/04)                               CIVIL MINUTES - GENERAL                                   Page 3 of 4
                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA

                                           CIVIL MINUTES - GENERAL
     Case No.       5:19-cv-00176-RGK-SHK                                                     Date     April 9, 2019
     Title          FARELAS et al v. HIJAZI et al

        According to the Ninth Circuit, “federal law occupies the entire field of aviation safety.”
Montalvo v. Spirit Airlines, 508 F.3d 464, 473 (9th Cir. 2007). “The FAA, together with federal air
safety regulations, establish complete and thorough safety standards for interstate and international air
transportation that are not subject to supplementation by, or variation among, states.” Id. at 474. Given
the Montalvo decision, the Court is satisfied that Selco has “prove[d] by a preponderance of the
evidence” that its preemption defense is colorable.1 Leite, 749 F.3d at 1117.

             Accordingly, the Court finds that Serco satisfies the third element.

             C.     Procedure of Removal

        Because the Court finds that Serco may invoke 28 U.S.C. § 1442, Serco need not obtain the
consent of the other defendants for removal. See Durham, 445 F.3d at 1253. Moreover, it is immaterial
that Plaintiffs’ claims arise out of state law. See id. Serco has met all procedural requirements for
removal under the Federal Officer Removal Statute.

V.           CONCLUSION

             Based on the foregoing, the Court hereby DENIES Plaintiffs’ Motion to Remand.


             IT IS SO ORDERED.



                                                                                                                  :
                                                              Initials of Preparer                          VRV




1
 The Court notes that the merits of the defense are immaterial here. At this stage, it is relevant only that the preemption
defense is colorable. See Leite, 749 F.3d at 1123.
CV-90 (06/04)                                     CIVIL MINUTES - GENERAL                                               Page 4 of 4
